Citation Nr: 1121453	
Decision Date: 06/02/11    Archive Date: 06/09/11

DOCKET NO.  06-11 019A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from September 1975 to September 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a November 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied, in pertinent part, the Veteran's claim of service connection for a low back disability.  A Travel Board hearing was held at the RO before the undersigned Acting Veterans Law Judge in March 2009 and a copy of the hearing transcript has been added to the record.

In November 2009, the Board remanded the Veteran's service connection claim for a low back disability to the RO via the Appeals Management Center (AMC) in Washington, DC, for additional development.  The Board is satisfied that there has been substantial compliance with the remand directives and the Board may proceed with review.  Stegall v. West, 11 Vet. App. 268 (1998).

A letter containing argument by the Veteran was received by the Board in April 2011.  The Board finds that a remand for initial RO review of this letter is not warranted, as it is essentially duplicative written argument about evidence that was previously before the Board.  See 38 C.F.R. § 20.1304; Vogan v. Shinseki, 24 Vet. App. 159, 167 (2010).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.

2.  The most probative evidence indicates that the Veteran's current chronic low back disability is not related to active service or any incident of service, to include his in-service back injuries.


CONCLUSION OF LAW

A low back disability was not incurred in active service, and arthritis of the low back may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran was provided with complete pre-adjudication notice by a letter dated in July 2008.

VA has obtained service treatment records, assisted the appellant in obtaining evidence, afforded the appellant physical examinations, obtained medical opinions as to the etiology and severity of disabilities, and afforded the appellant the opportunity to give testimony before the RO and the Board.  The Board notes that, pursuant to the November 2009 remand, the Veteran had a VA examination to address the contended causal relationship between his current low back disability and active service.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Additional VA medical records were also obtained.

In September 2007, the RO formally determined that the Veteran's VA treatment records from the Central Texas VA Health Care System dated between January 1, 1980, and February 7, 2000, were not available for review.  The RO noted in its formal finding that the Veteran's VA treatment records indicated that he had established care with VA on February 7, 2000, with no indication of any earlier records.

A December 2010 report of contact reflects that an employee of the AMC contacted the Veteran and asked him if he had additional private medical records to submit.  The Veteran stated that one of his doctors was deceased, and the other doctor had moved and he had been unable to locate him.  All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file; the appellant has not contended otherwise.  

VA substantially has complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.

Analysis

Applicable Law

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic diseases, including arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).

In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997).  

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  Reasonable doubt is one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

The Veteran contends that he incurred a low back disability during active service.

The Veteran's service treatment records show that, at his enlistment physical examination in September 1975, he denied any relevant medical history.  Clinical evaluation of his spine was normal.  It was noted that his medical history was negative.  

On outpatient treatment in October 1976, it was noted that the Veteran had been experiencing back pain for 2 weeks.

In November 1976, the Veteran complained of an acute onset of pain in the mid-back, while he was in the field, when he began to set up.  Physical examination showed pain about the right lateral spinous muscle about the thoracic spine.  The impression was pulled spinous muscle.  The examiner prescribed bed rest with a bed board for the rest of the week.

In April 1979, the Veteran complained of back pain which had lasted for 4 days since he had lifted an engine.  He described his back pain as sharp, midline, dull, and constant.  Physical examination showed tenderness to palpation under the right scapula and in the paraspinous muscles of the thoracic spine.  The impression was muscular pain, doubt radicular.  The Veteran was advised to avoid push-ups, pull-ups, or lifting for 48 hours.

At his separation physical examination in July 1979, the Veteran denied any relevant in-service medical history, and denied recurrent back pain.  Clinical evaluation of his spine was normal.  The Veteran certified in September 1979 that there had been no change in his medical condition since his separation physical examination.

In his original service connection claim in November 1979, the Veteran claimed service connection for disabilities of the right upper extremity.  He did not claim service connection for a back disability.

At a January 1980 VA examination, the Veteran complained of neck and right arm symptoms.  He did not complain of a low back disability.  On examination, the examiner found abnormalities of the right upper extremity, and indicated that the remainder of the musculoskeletal system was normal.

Post-service medical records are negative for a back disability until 2000.  VA medical records dated from 2000 reflect treatment for low back pain.

A February 2000 VA telephone healthcare nursing note reflects that the Veteran reported that he had back injuries in the military in the 1970s, and also injured his back in 1986 or 1987 on the job.  He also reported that his neck was injured after his car was smashed by an 18-wheeler, for which he had surgery in 1991.

On VA outpatient treatment in late February 2000, the Veteran's complaints included chronic low back pain "secondary to old injury."  Objective examination showed he was ambulating well, with mild tenderness over the lumbosacral spine, and a normal range of motion in the lumbosacral spine.  The assessment included chronic low back pain.  VA x-rays of the lumbosacral spine taken in March 2000 showed multi-level discogenic degenerative changes.

On VA outpatient treatment in July 2002, the Veteran's complaints included chronic low back pain.  The assessment included chronic low back pain.

In May 2004, the Veteran's complaints were unchanged.  It was noted that the Veteran had not been seen by VA since July 2002.  The assessment was unchanged.

In April 2005, the Veteran complained of pain across the lower back.  A history of a back injury "from many years ago" was noted.  The Veteran stated that he experienced a flare-up of back pain every 1-2 years.  He worked in a youth corrections facility and had to be able to bodily restrain the inmates.  He stated that he had been doing this work earlier that week when he started having back pain again.  He also stated that he had exacerbated his back pain even further when he lifted a bucket of water over a fence.  Objective examination showed he ambulated with a slow gait and kept his lower back stiff.  Physical examination of the back showed no deformities, tenderness to palpation over the lumbar paraspinous musculature, and a limited range of motion in all planes due to pain and stiffness.  The assessment was back pain.  

In June 2005, the Veteran reported that he had recurrent back pain since 1986.  He currently complained of severe back pain which prevented him from going to work.  He stated that 3 days earlier, he had been helping to move a barbecue pit which weighed 800 pounds, when he aggravated his back pain.  The assessment was acute low back pain due to strain and a history of chronic low back pain.  

In July 2005, the Veteran complained that he had aggravated his chronic back pain when he had restrained a juvenile at a corrections facility where he worked a few days earlier.  Objective examination showed mild diffuse tenderness at the lumbar paraspinal muscles, right greater than left, a good range of motion.  The assessment was chronic back pain with aggravation.  

In December 2005, the Veteran's complaints included back problems.  The assessment included chronic low back pain.  In June 2006, the Veteran's complaints included back pain since hurting his back last June while subduing an inmate.  He reported that he had been fired from his job because he was unable to do it any longer.  He said he was receiving workers' compensation based on this injury.  The pertinent diagnostic impression was chronic low back pain.

On VA examination in September 2008, the Veteran complained of low back pain since active service.  The VA examiner stated that, although the Veteran's claims file was not available, she had reviewed the Veteran's VA electronic medical records.  The Veteran reported that he originally hurt his low back in 1975 or 1976 during active service after 20 miles of road marching.  He stated that he stopped after marching for 20 miles, took a break, and then could not stand up from a sitting position due to severe back pain.  He stated that he was on a physical profile for 3-4 weeks and was treated with medication.  He also reported that he had hurt his back again in June 2005 while restraining a juvenile in his job as a juvenile corrections officer.  He complained of constant low back pain.  He said he was working full-time and had been absent for 10-12 days in the past 12 months due to his low back pain.

Physical examination in September 2008 showed slight straightening of the lumbar spine, standing with more weight bearing on the left lower extremity than on the left lower extremity due to back pain, an antalgic gait, and asymmetrical spinal motion due to pain and an antalgic gait.  There was pain on range of motion testing of the spine.  X-rays showed mild degenerative disease at L1-2, L2-3, and L3-4, moderate degenerative disc disease at L4-5, and moderate lower lumbar facet osteoarthritis.  The diagnoses were low back strain with radicular pain in the left lower extremity, multi-level degenerative disc disease, and degenerative joint disease of the lumbar spine.  The examiner did not provide an opinion as to the etiology of the low back disability.

In his March 2009 notice of disagreement and in subsequent statements, the Veteran contended that he incurred a chronic back disability due to lifting an engine in service and due to a 25-mile march with a full pack.  He has also contended that his doctors told him that he would have back problems for the rest of his life due to his previous back injuries.  He has stated that records of such treatment are unavailable.

On VA examination in March 2010, the Veteran complained of low back pain.  The VA examiner indicated that he had reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  The Veteran reported that he had hurt his back after a 20-mile march during service and, when he tried to get up with a rucksack, he hurt his back.  He also reported experiencing back pain when he helped lift a motor.  He stated that his low back pain was intermittent with remissions.  He said he had surgery in the lower back in February 2009 with rods placed in his back.  He described his low back pain as moderate, constant, daily, worse with walking or trying to pick up anything heavy, and aching, with radiation in the left hip.  Physical examination showed normal spinal symmetry, an antalgic gait, lumbar flattening, no ankylosis, guarding of the thoracic sacrospinalis muscles bilaterally, pain with motion of the thoracic sacrospinalis muscles bilaterally, tenderness of the right thoracic sacrospinalis muscle, and no following repetitive range of motion testing.  The Veteran's prior VA x-rays were reviewed.  The Veteran was employed full-time and had lost 1 week of work in the previous year due to back pain.  The examiner diagnosed degenerative disc disease and degenerative joint disease of the lumbar spine.

The VA examiner opined that the Veteran's current low back disability was less likely than not caused by or a result of any in-service back injuries.  The examiner's rationale was that the Veteran's in-service back injuries were acute muscle strains which improved over time.  He also noted that the Veteran's work history after service involved carpentry and corrections work, both of which involved strenuous work which could contribute to back problems.  He noted further that degenerative disc and joint problems "come after years of abuse and the aging process contributes to those changes as well."  

In this decision, the Board has considered all lay and medical evidence as it pertains to the issue.  38 U.S.C.A. § 7104(a) ("decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) (VA "shall consider all information and lay and medical evidence of record in a case"); 38 C.F.R. § 3.303(a) (service connection claims "must be considered on the basis of the places, types and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records and all pertinent medical and lay evidence").  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

A veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation). 

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").

In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

As part of the current VA disability compensation claim, in recent statements, the Veteran has asserted that his symptoms of low back pain have been continuous since service.  He asserts that he continued to experience symptoms relating to the low back after he was discharged from the service.  

In this case, after a review of all the lay and medical evidence, the Board finds that the weight of the evidence demonstrates that the Veteran did not experience continuous symptoms of a low back disability after service separation.  Further, the Board concludes that his assertion of continued symptomatology since active service, while competent, is not credible.  

The Board finds that the Veteran's more recently-reported history of continued symptoms of a low back disability since active service is inconsistent with the other lay and medical evidence of record.  Indeed, while he now asserts that his disorder began in service, in the more contemporaneous medical history he gave at the service separation examination, he denied any history or complaints of symptoms of recurrent back pain.  

Specifically, the service separation examination report reflects that the Veteran was examined and his spine was found to be clinically normal.  His in-service history of symptoms at the time of service separation is more contemporaneous to service, so is of more probative value than the more recent assertions made many years after service separation.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding a Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous letter the veteran wrote during treatment than to his subsequent assertion years later).  

The post-service medical evidence does not reflect complaints or treatment related to a low back disability for approximately 20 years following active service.  The Board emphasizes the multi-year gap between discharge from active duty service (1979) and initial reported symptoms related to a low back disorder in approximately 2000 (a 20-year gap).  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability).

The Board notes that the Veteran sought treatment for a myriad of medical complaints since discharge from service, including a disability of the neck and right upper extremity.  See January 1980 VA examination report.  Significantly, during that treatment, when he specifically complained of other problems, he never reported complaints related to the low back.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).

When the Veteran sought to establish medical care with VA after service in February 2000, he reported that he had back injuries in the military in the 1970s, and also injured his back in 1986 or 1987 on the job.  Subsequent treatment records reflect his reports of several additional post-service back injuries, including on-the-job injuries in 2005.  

Such histories reported by the Veteran for treatment purposes are of more probative value than the more recent assertions and histories given for VA disability compensation purposes.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).

The Veteran filed a VA disability compensation claim for service connection for a disability of the neck and right upper extremity in 1979, shortly after service, but did not claim service connection for a low back disability or make any mention of any low back disability symptomatology. 

The Veteran did not claim that symptoms of his low back disability began in  service until he filed his current VA disability compensation claim.  Such statements made for VA disability compensation purposes are of lesser probative value than his previous more contemporaneous in-service histories and his previous statements made for treatment purposes.  See Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration the veteran's statements, it may consider whether self-interest may be a factor in making such statements).

The Veteran has related the onset of symptoms to different times.  Specifically, in June 2005, during treatment, he reported back pain since 1986, while in other statements he has stated that it began in service.  He did not report his several post-service job-related back injuries during either of his VA examinations, although he did report such injuries to his treatment providers.

These inconsistencies in the record weigh against the Veteran's credibility as to the assertion of continuity of symptomatology since service.  See Madden v. Gober, 125 F.3d 1477, 1481 (Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (upholding Board's finding that a veteran was not credible because lay evidence about a wound in service was internally inconsistent with other lay statements that he had not received any wounds in service).  

The Board has weighed the Veteran's statements as to continuity of symptomatology and finds his current recollections and statements made in connection with a claim for VA compensation benefits to be of lesser probative value than his previous more contemporaneous in-service history and findings at service separation, the absence of complaints or treatment for years after service, his previous statements made for treatment purposes, and his own previous histories of onset of symptoms given after service.  For these reasons, the Board finds that the weight of the lay and medical evidence is against a finding of continuity of low back symptoms since service separation.   

Moreover, there is no evidence of a chronic low back disability in service or for many years afterward.  The first medical evidence of a chronic low back disability is dated in 2000.  There is no medical evidence linking the current low back disability with service.

The Board finds that service connection for a low back disability must be denied on direct and presumptive bases.  Although the Board acknowledges that the Veteran was treated for complaints of low back pain during active service, a review of the service treatment records reveals no diagnosis of chronic low back disability.  The March 2010 VA examiner opined that the Veteran's in-service back injuries were acute muscle strains which improved over time.  

As discussed above, the Veteran was provided with a March 2010 VA examination in which the examiner provided a medical nexus opinion.  After a clinical examination and a review of the Veteran's medical records, the examiner opined that it was not likely that the current back disability was related to service. This medical report is of highest probative value.  The examiner had the benefit of reviewing the Veteran's claims file and thus had knowledge of a longitudinal review of the case.  In addition, the examiner had the benefit of the Veteran's current reported history and complaints in conjunction with medical findings on examination.  When providing a nexus opinion, the examiner discussed the various pieces of evidence and contentions.  Moreover, rationale was provided with the nexus conclusions.  All told, this report constitutes highly probative evidence.  The VA examiner concluded that there is not a relationship between the current back disability and an incident in service.  With consideration of all the evidence, the most probative etiology opinion of record concludes that the Veteran's current chronic back disability is not linked to his military service.

To the extent that the Veteran himself believes that his current low back disability is related to service, the Board finds that the Veteran is not competent to offer an opinion on a matter clearly requiring medical expertise.  See Jandreau, 492 F.3d at 1372 (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  Therefore, this is not a case in which the Veteran and his representative's lay beliefs alone can serve to establish any association between the claimed disability and his military service. See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Moray v. Brown, 5 Vet. App. 211 (1993).

In this case, when the Veteran's in-service and post-service medical records are considered, the Board finds that the medical evidence far outweighs the Veteran's current contentions that he has a low back disability which is related to his military service.  Based on the evidence set forth above, it cannot be concluded that a chronic low back disability was present in service or that arthritis of the low back was manifest to a compensable degree within the first post-service year. 

For the reasons set forth above, the Board finds that the preponderance of the evidence is against the claim of service connection for a low back disability.  The benefit of the doubt doctrine is not for application where the weight of the evidence is against the claim.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to service connection for a low back disability is denied.



____________________________________________
C. L. WASSER
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


